Title: To Alexander Hamilton from George Washington, 17 October 1791
From: Washington, George
To: Hamilton, Alexander



George-Town [District of Columbia] Octo. 17th. 1791
My dear Sir,

I am thus far on my way to Philadelphia, and if the disagreeableness of the weather (for it is now raining) does not prevent it, shall proceed to Bladensburgh at least to night; but be my dispatch what it probably may, the mail which leaves this tomorrow, will arrive in Philadelphia before me.
This being the case, and time pressing, I forward the enclosed suggestions of Mr. Jefferson and Mr. Madison, who are both at this place and from whom I requested information of the several matters that had occurred to them, proper for communication.
I am always and sincerely   Yours.
G.W——n.
